Title: From Alexander Hamilton to Staats Morris, 22 March 1800
From: Hamilton, Alexander
To: Morris, Staats


New York, March 22, 1800. “I have received your letter of the eighteenth instant. It has been matter of doubt whether the power of the Marshall to call out the Posse Comitatus includes that of demanding the assistance of any regular military force which may be within his district. It being matter of doubt the responsibility must rest upon the Marshall, and I shall not disapprove your conduct in complying.… It will however be proper that you should be called on in writing. You will then have something to shew for your justifications. It is irregular to interfere in cases of disturbance on board private vessels at the request of private individuals. You will therefore, in future, forbear doing it.…”
